Citation Nr: 1755961	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypothyroidism as a result of exposure to herbicide agents and other chemicals.

2.  Entitlement to service connection for a liver disability as a result of exposure to herbicide agents and other chemicals.

3.  Entitlement to service connection for a skin disability as a result of exposure to herbicide agents, other chemicals, and sunburns. 

4.  Entitlement to service connection for osteoporosis as a result of exposure to herbicide agents and other chemicals.


REPRESENTATION

The Veteran represented by:  California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to January 1965. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Offices (RO).  The RO in San Diego, California is currently the Agency of Original Jurisdiction (AOJ). 

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO in San Diego, California.  A transcript of this hearing has been associated with the Veteran's electronic claims file. 

These matters were previously before the Board in April 2016 at which time they were remanded to the AOJ for further evidentiary development.  The Board directed the AOJ to: (1) obtain treatment records from the Loma Linda (January 1965 to July 2010, September 2013 to present) and San Diego (January 1965 to July 2010) VA Medical Centers, to include archived and electronic records; (2) contact the Veteran to obtain authorizations for any additional pertinent records; (3) attempt to verify the Veteran's reports of witnessing fires on the flight deck and plane crashes aboard the U.S.S. Constellation from April 1963 to December 1964, obtain deck logs for this time period, and prepare a memorandum documenting whether the Veteran's reports are corroborated; and (4) schedule appropriate VA examinations to ascertain the nature and etiology of the disabilities on appeal. 
The AOJ was able to obtain VA treatment records from Loma Linda VA Medical Center from September 2013; however, after exhaustive requests, the AOJ determined historical, archived records from January 1965 to July 2010 at the Loma Linda and San Diego VA Medical Centers were unavailable and further attempts to obtain the records would be futile.  The AOJ complied with the duty to assist procedures set forth in 38 C.F.R. § 3.159(c).  The AOJ contacted the Veteran regarding additional pertinent evidence relevant to his claim.  The Veteran responded with a signed authorization allowing VA to obtain medical records from Kaiser Permanente, and such records were associated with the electronic claims file.  The AOJ obtained the available deck logs from the U.S.S. Constellation (April 1963 (selected records) and May through December 1964) and concluded the Veteran's reports of witnessing fires on the flight deck and plane crashes aboard the U.S.S. Constellation were corroborated.  The National Archives and Records Administration (NARA) declined to provide complete deck logs from April 1963 to April 1964, as such a request was too excessive.  NARA did, however, provide an August 2016 letter summarizing the U.S.S. Constellation's travel locations during this time period.  Finally, the AOJ also obtained VA examinations for all disabilities on appeal.  Given the above, the Board concludes that the AOJ has substantially complied with the Board's April 2016 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its April 2016 remand decision, the Board referred the issues of entitlement to service connection for a back disability and entitlement to compensation under 38 U.S.C. § 1151 for an eye disability related to detached retina surgery to the AOJ for appropriate action.  Since that decision, the electronic claims file shows the Veteran was afforded a VA examination to assess a back disability, but no further action has been completed in regards to these claims.  Accordingly, these issues are again REFERRED to the AOJ for issuance of Veterans Claims Assistance Act (VCAA) notice, appropriate evidentiary development, and adjudication.  38 C.F.R. § 19.9(b) (2017).   




FINDINGS OF FACT

1.  The evidence of record does not establish that the Veteran was exposed to herbicide agents, to include Agent Orange, other chemicals, or excessive sunburns during the course of his service aboard the U.S.S. Constellation or otherwise while on active duty.

2.  The Veteran's service treatment and examination records are negative for any of the claimed disabilities or treatment for any related symptoms. 

3.  The Veteran's reports of in-service injury in the form of excessive sunburns and exposure to herbicide agents, to include Agent Orange, and other poisonous chemicals related to plane crashes, are not credible and without independent corroboration cannot serve as probative evidence in this determination. 

4.  The Veteran's hypothyroidism was not incurred in or caused by active service, to include exposure to herbicide agents or other chemicals.

5.  The Veteran's liver disability was not incurred in or caused by active service, to include exposure to herbicide agents or other chemicals.

6.  The Veteran's skin disability was not incurred in or caused by active service, to include exposure to herbicide agents, other chemicals, or excessive sunburns. 

7  The Veteran's osteoporosis was not incurred in or caused by active service, to include exposure to herbicide agents or other chemicals.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypothyroidism have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for entitlement to service connection for a liver disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for a skin disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for osteoporosis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his Board hearing as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010).  In this regard, the Federal Circuit ruled in Dickens, 814 F.3d at 1361, that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1381.  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309) were previously provided to the Veteran in the January 2011 Statements of the Case and the September 2017 Supplemental Statement of the Case.  Since the Veteran has had adequate notice of the pertinent laws governing this appeal, they will only be discussed herein where the Board deems appropriate to do so.

The Veteran is seeking service connection for the disabilities on appeal as due his military service.  At his January 2016 hearing, the Veteran asserted that he developed skin cancer on his left ear and face due to extensive exposure to the sun during active duty service.  He asserted that he served on the flight deck on the U.S.S. Constellation for 8 to 10 hours per day with no protective hats or sunblock and suffered significant sunburns.  The Veteran also asserted that he suffered chemical and fire-related burns from exposure to burning jet fuel and Agent Orange from fires on planes that had been shot and crashed while landing.  

The Veteran further asserted that breathing the fumes from these burning fuels and Agent Orange also resulted in liver disease, hypothyroidism, and osteoporosis.  In an April 2009 statement, the Veteran reported that he was exposed to dangerous chemical fumes from jet fuel and fluid, burning tires, metals, plastics, etc., while working on the flight deck.  He reported that he had to assist during major incidents from plane crashes and fires.  

With these contentions in mind, the Board will consider the Veteran's service connection claims under the applicable presumptive and direct theories of entitlement.   

I.  Presumptive Service Connection

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, to include Agent Orange, even though there is no record of such disease during service.  38 C.F.R. § 3.307(a)(6) (2017).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2017); McCartt v. West, 12 Vet. App. 164, 166 (1999).

Initially, the Board finds that the Veteran does not have qualifying Republic of Vietnam service to be eligible for herbicide agent presumptive service connection.  "Service in the Republic of Vietnam" includes service on the landmass or inland waterways of Vietnam, and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  At the January 2016 hearing, the Veteran affirmatively testified that he never stepped foot on the landmass of the Republic of Vietnam.  This was also confirmed by the Personnel Information Exchange System (PIES) response received in June 2008.  However, the Veteran's primary contention is that he was exposed to herbicide agents, to include Agent Orange, while on board the U.S.S. Constellation.  His service on this vessel is well documented in his personnel records and is not in question.  Still, it is well-established in VA law that service in the "blue waters" off the coast of Vietnam does not qualify for the presumption of herbicide agent exposure.  

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam (or "blue water" service) may not be considered "Service in the Republic of Vietnam," and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).   Additionally, the U.S.S. Constellation was an aircraft carrier, a large ship unsuited for inland waterways or even close-to-shore anchoring, and it does not appear on the VA's list of ships which are confirmed to have participated in "brown water," i.e., inland waterway, operations in Vietnam, the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The version of the list consulted by the Board pertinent to the instant decision was most recently updated in November 2017.  Thus, the Veteran's service aboard the U.S.S. Constellation cannot support a legal presumption of herbicide exposure while he was on the ship.

Additionally, even if the Veteran experienced qualifying Republic of Vietnam service entitled to presumptive herbicide agent exposure (which he did  not), none of the Veteran's disabilities currently on appeal are among the listed disabilities presumptively related to herbicide agent exposure.  Given the above, presumptive service connection under 38 C.F.R. § 3.309(e) is denied. 

Service connection may be established on a presumptive basis for certain "chronic diseases" listed in 38 C.F.R. § 3.309(a) where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service.  38 C.F.R. § 3.303(b) (2017); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  In the instant matter, the Veteran's basal cell carcinoma (malignant tumor) and hypothyroidism (endocrinopathy) are eligible for "chronic disease" presumptive service connection consideration.  Osteoporosis, fatty liver disease (which is a separate and distinct condition from cirrhosis of the liver), and the Veteran's other skin disabilities of record are not listed as "chronic diseases" in the regulation, and thus, these diseases are not eligible for presumptive service connection consideration under 38 C.F.R. §§ 3.303(b) and 3.309(a). 

For the showing of a "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2017).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Presumptive service connection may also be established for the chronic diseases enumerated in 38 C.F.R. § 3.309(a), including basal cell carcinoma (malignant tumor) and hypothyroidism (endocrinopathy), where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1132, 1133, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§ 3.303(b), 3.307 (2017).

After a full review of the record, the Board finds that the Veteran is not entitled to presumptive service connection under the "chronic diseases" regulations.  Initially, there were no manifestations of basal cell carcinoma or hypothyroidism during service.  The Veteran testified that he experienced frequent sunburns while on active duty and sought treatment at sick bay.  Additionally, he testified that he sought VA care in 1965 for sun damage.  Historical VA records from 1965 are unavailable, but the Veteran's service treatment records, including exit examinations, are negative for sunburn treatment.  Regarding sun damage, the Veteran has never claimed, and the evidence does not support, that he was diagnosed with basal cell carcinoma within one year of separation from active duty.  Indeed, the Veteran testified that he began treatment for "pre-cancers" two or three years after separation from active duty and that his carcinoma was not diagnosed until March 2003.  Similarly, the evidence of record fails to establish that the Veteran experienced hypothyroidism to a compensable degree within one year of active duty service.  In fact, the evidence of record suggests the Veteran was not diagnosed with this condition until the mid-2000s, more than forty years after discharge from active duty.   Based on these considerations, the Veteran has not proven entitlement to presumptive service connection under 38 C.F.R. 3.303(b) or 3.309(a) for these disabilities.

II.  Direct Service Connection 

Generally, direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).   Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004);

The Board concedes that the Veteran has experienced current disabilities within the appeals period.  The September 2017 VA examinations confirmed the Veteran carried diagnoses of  hypothyroidism, left hip osteoporosis, non-alcoholic fatty liver, and various dermatological conditions, including solar elastosis in the forearms and hands, dermatoheliosis on the face, actinic keratosis, and status post excision basal cell carcinoma in the right and left ears.  The Veteran has satisfied the current disability prong of a direct service connection claim.

Regarding the in-service injury element, the Veteran contends all of the disabilities on appeal are the result of sunburns and/or exposure to chemical and fires, to include Agent Orange exposure, he experienced during active duty.  

In an August 2017 memorandum, the AOJ conceded the Veteran's claims of exposure to fire and chemicals related to burning aircraft were reasonable in light of plane crashes noted in the U.S.S. Constellation's deck logs from April 3 and 18, 1963, as well as deck log notations showing 18-20 USN were blown overboard by a jet blast on April 20, 1963.  However, the Board finds that the Veteran's personnel records show he was not stationed on the U.S.S. Constellation until April 28, 1963, after these incidents had occurred.  See Military Personnel Records, uploaded 8/21/08, p. 3 (History of Assignments; aboard U.S.S. Constellation April 28, 1963 - February 10, 1964 and February 28, 1964 - December 7, 1964). 

The available U.S.S. Constellation deck logs of record are highly detailed and do not describe plane crashes and fires to the extent described by the Veteran during the time frame he was stationed aboard the vessel.  Indeed, the deck logs document that one of the Veteran's shipmates received first degree burns due to jet blast in June 1964 and an on-ship explosion occurred in September 1964, however these appear to be isolated incidents.  The deck logs simply do not document the pervasive plane crashes and firefighting described by the Veteran in his testimony and lay statements of record.  

The Veteran also asserts that he was actually exposed to herbicide agents while working on the flight deck of the U.S.S. Constellation.  Specifically, he alleges he inhaled fumes from unknown chemicals, which he believed to be Agent Orange, while fighting fires. There is no competent evidence of record describing the chemical makeup of the substances the Veteran believes he was exposed to aboard the U.S.S. Constellation.  The Veteran is not competent himself to determine the exact chemical substance he allegedly inhaled, or to say definitively that it was Agent Orange, or another qualifying herbicide agent.  In May 2009, the Joint Services Records Research Center (JSRRC) issued a memorandum for the record stating:
	
To date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  

The Veteran's assumptions, alone, simply cannot fill the evidentiary gap necessary to support a finding that he was actually exposed to herbicide agents aboard the U.S.S. Constellation.

The Veteran also asserts, generally, that he was exposed to "dangerous wartime chemicals."  He has not specified the chemicals he believes he was exposed to, so there is no basis upon which to quantify the type of exposures he had.   This type of general, non-specific assertion of chemical exposures is too attenuated to support a finding of actual exposure to any particular type of chemical. 

Furthermore, the Veteran's service treatment and personnel records are silent for complaints of, treatment for, or diagnoses for any of the current disabilities on appeal during active duty service.  The Veteran reports he was seen in 1964 for poison fume inhalation and Agent Orange burns; however, these allegations have no objective support in the claims file.  He further indicated he was treated on numerous occasions for severe sunburns during service, yet his military records are devoid of any corroborating support.  The Veteran states that at the time of discharge, he notified Navy medical staff that he "had been exposed, several times to dangerous wartime chemicals - both through smoke inhalation and skin exposure."  However his November and December 1964 release from active duty examinations are normal and do not document the presence of sunburn/skin cancer, hypothyroidism, osteoporosis, non-alcoholic fatty liver, or any of the Veteran's alleged complaints/symptoms.  While it is certain that the Veteran was exposed to typical sunlight during service, there is no objective evidence proving this resulted in numerous, severe sunburns as alleged by the Veteran.  

Finally, the Board notes that the Veteran's military occupational specialty was listed as being tantamount to the civilian occupation of "weather observer."  While the Board does not doubt that the Veteran participated in additional tasks while aboard his ship, there is no evidence in his military personnel file demonstrating his duties including firefighting or handling harsh aircraft chemicals.  In fact, considering he had no special training in firefighting or handling chemicals, the Board finds it unlikely he would have been assigned such duties.  The Veteran's statements regarding in-service injury are not credible when viewed in the context of other evidence of record, including his service personnel and treatment records.    Caluza v. Brown, 7 Vet. App. 498, 511(1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

In light of the above, the Board finds that the Veteran has not proven in-service occurrence of the disabilities on appeal.  The Board acknowledges the AOJ's August 2017 memorandum conceding the Veteran was exposed to fire and chemicals related to aircraft; however, the Board's review of the Veteran's claims is de novo and the Board is not bound by the AOJ's factual determinations or interpretation of the evidence on appeal.  See 38 C.F.R. §§ 19.7, 20.101 (2017).  As set forth in the analysis, supra, the concession granted by the AOJ has been refuted by other evidence in the record and the Veteran has failed to satisfy the in-service incurrence element of a direct service connection claim. 

The final element of a direct service connection claim is the so-called "nexus element," the causal relationship between a current disability and military service.  The Veteran has proffered several nexus statements from his family medicine physicians in support of his claims.  In a June 2008 statement, Dr. S.E.M. stated:

[The Veteran] had exposure during the 1960s while in Vietnam to various chemicals including Agent Orange that caused burns to his face at the time.  He has subsequently had several skin cancers develop and removed from his face and ears.  There is concern that there could be some possible cause and effect for these cancers forming due to chemical and sun exposure.

The Board declines to afford this nexus opinion any probative value for two primary reasons.  First, this opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  As discussed in depth above, the weight of the evidence is against a finding that the Veteran was presumptively or actually exposed to herbicide agents, to include Agent Orange, during his service aboard the U.S.S. Constellation.  Additionally, there is no validity in Dr. S.E.M.'s statements that the Veteran experienced chemical burns to his  face during military service.  His service treatment records, including exit examinations, are devoid of any evidence to support such a conclusion.  Second, even if factually accurate (which it is not), this opinion is expressed using the phrase "could be," which is too speculative to establish a causal relationship, and the opinion is of no probative value.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence."); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The Veteran has also submitted a January 2009 statement from Dr. S.E.M., which states:

[The Veteran] was exposed to various wartime chemicals during his 1960's military service in the Vietnam War.  These dangerous chemicals caused burns to his face and body.  Additionally, during his military duties he inhaled various poison fumes which could subsequently cause serious illness later in life.  

Basically, [the Veteran's] significant exposure to wartime chemicals, and his daily, excessive, sun exposure during his military service, has most likely caused his cancer condition...There is a clear medical relationship between [the Veteran's] above exposure during his military service and his current medical problems (cause and effect). 

This nexus opinion is plagued by the same inadequacies as the June 2008 statement.  The Board has found no credible evidence that the Veteran was exposed to "wartime chemicals," "various poisonous fumes," or "daily excessive sun" during his active duty service.  Further, the record contains no persuasive evidence establishing that the Veteran experienced chemical burns to his face and body while in service.  Finally, Dr. S.E.M.'s conclusion that sun exposure during military service "most likely caused his cancer condition" and that "a clear medical relationship" exists between his chemical exposures an medical problems in overly broad and conclusory, without any supporting rationale.  See Stefl v. Nicholson, 21Vet. App. 120, 124   (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight).  The Board declines to grant this opinion any evidentiary weight.

In April 2016, Dr. T.N. provided an opinion stating the Veteran's "exposure to chemicals, sun, and stress from his military duty have contributed to [the Veteran's current disabilities.]"  This opinion lacks probative value because it based on an inaccurate factual premise, mainly that the Veteran was exposed to chemicals and excessive sunlight during service.  This statement also lacks any explanatory rationale underpinning its conclusory opinion.  Finally, even if these evidentiary concerns were disregarded, the conclusion merely states the Veteran's alleged in-service events "contributed to" his present day health conditions.  The phrase "contributed to" lacks the degree of medical certainty necessary for a medical opinion to establish a possible nexus.  With these considerations in mind, the Board assigns Dr. T.N.'s medical opinion no evidentiary weight.

Having considered and analyzed the nexus opinions proffered by the Veteran in support of his claim, the Board turns to the VA examinations of record.  The Veteran was afforded VA examinations in September 2017 to assess the nature and etiology of the current disabilities on appeal.  The VA examiner reviewed the Veteran's electronic claims file and conducted an in-person examination.  

Regarding the Veteran's non-alcoholic fatty liver, the VA examiner opined this condition was less likely than not incurred in or caused by the Veteran's military service.  The VA examiner noted the Veteran's current diagnosis of non-alcoholic fatty liver was based on a March 2015 abdominal ultrasound which showed echogenic liver, nonspecific, with fatty infiltration.  She opined that the usual causes of fatty liver included hyperlipidemia and that the evidence proved the Veteran was on Atorvastin to manage lipid abnormalities.  

Regarding hypothyroidism, the VA examiner noted the Veteran was first diagnosed with this condition in December 2006, more than forty years after the Veteran's separation from active duty.  The VA examiner opined that the Veteran's hypothyroidism was less likely than not incurred in or caused by the Veteran's military service.  Citing a National Academies of Sciences, Engineering, and Medicine March 2016 news update, the VA examiner noted that the latest biennial review of health problems that may be linked to Agent Orange exposure upgraded hypothyroidism to the category of "limited or suggestive" evidence of an association,  from its previous position in the default "inadequate or insufficient" category.  A finding of limited or suggestive evidence of an association means that the epidemiologic evidence indicates there could be a link between exposure to a chemical and increased risk for a particular health effect.  With this principle in mind, the VA examiner reviewed the evidence of record and correctly determined that the Veteran did not have in-country Vietnam service, was not treated for exposure to burning chemicals during service, and was not exposed to Agent Orange in service.  In light of this, the VA examiner declined to link the Veteran's hypothyroidism to his active duty service. 

Regarding basal cell carcinoma, and the Veteran's other diagnosed skin disorders, the VA examiner opined these were less likely than not incurred in or caused by the Veteran's  military service.  The VA examiner explained:

Extensive medical record review documents initial treatment for actinic keratosis, precancerous skin condition in December 1992, more than 25 years after leaving military service.  Since then the claimant has been treated for multiple actinic keratosis.  He has had treatment for basal cell carcinomas on the right ear and the left ear in 2003.  Skin sun damage is cumulative.  Ultraviolet light can cause mutations in the skin which can lead to development of skin cancers.  There is no medical record documentation that the claimant was treated for sunburns while he was serving in the US Navy 1963-1965.   Claimant was born and raised in Alhambra, California.  He was exposed to sun during his childhood.  He is fair skinned.  Enlistment examination documented blonde hair in 1962.  Being fair skinned increases the risk of development of skin cancers.  After leaving military service the claimant continued to live in southern California and had continued sun exposure.

The VA examiner's opinion is bolstered by a medical opinion issued by the Veteran's treating dermatologist, Dr. H.G.S., who stated "evidence suggest that ultraviolet light is responsible for mutations in the skin that can result in development of skin cancers.  Being fair skinned is an added risk with regards to developing skin cancer".

Finally, regarding osteoporosis, the VA examiner opined that this condition was less likely than not incurred in or caused by the Veteran's military service.  The VA examiner explained that low body weight was a risk factor for developing osteoporosis and commented that the Veteran's current weight and body mass index were similar to what was recorded at his separation examination in November 1964.  Citing a scientific research article, the VA examiner noted that up to 40 percent of cases of osteoporosis in men are primary or idiopathic, meaning the condition arises spontaneously, for which the cause is unknown.  

Regarding the nexus element of a direct service connection claim, the Board finds the VA examiner's nexus opinions to be highly probative.  The opinions were issued after careful consideration of the Veteran's electronic claims file, medical history, and in-person examination.  Unlike the proffered private nexus opinions, the VA examiner's opinions were supported by sufficient rationales, and based on accurate factual premises supported by the record.  As the unfavorable opinions issued by the VA examiner are the only probative nexus evidence of record, the Veteran has failed to satisfy the nexus element of a service connection claim.  Because the Veteran has not established Shedden elements (2) and (3) for all disabilities on appeal, his direct service connection claims must be denied.  

III.  Additional Considerations

In adjudicating these claims the Board has considered the testimony and lay statements of record, including those from the Veteran and his friend, J.A.T.  See undated buddy statement, received July 1, 2008.  As mentioned above, the Board finds the Veteran's reports of in-service exposure to sunburns, burning chemicals from fighting fires, and herbicide agents to be lacking in credibility and refuted by other record evidence diametrically opposed to his claims.  The Veteran's claims of severe sunburns and chemical burns, and treatment for such, while on active duty are incredible.  To the extent his service treatment records are silent regarding treatment for these alleged burns, an absence of documented complaints in a medical record cannot always constitute substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  It must be considered whether there is evidence as to the severity of symptoms that would have made it "reasonable to expect" that at that time, he would have reported symptoms or sought treatment during service.  See Fountain v. McDonald, 27 Vet. App. 258, 272-74 (2015).  If so, the absence of complaints during treatment may provide affirmative evidence of absence.  AZ v. Shinseki, 731 F.3d 1303, 1315-1318, n.13 (Fed. Cir. 2013); see also Fed. R. Evid. 803(6), (7).

Here, the Veteran has indicated he was treated numerous times in service for severe sunburns and chemical burns.  Review of the Veteran's service treatment records are silent for such treatment, however, they do indicate he was seen by the medical clinic on several occasions for everyday illnesses such as colds, upper respiratory conditions, athlete's foot, and abdominal pains.  Given the Veteran's propensity to be seen for routine medical complaints, it is most reasonable to conclude that if the Veteran experienced burns as severe as he alleges, he would have reported them to the medical staff aboard his ship, and they would be noted in his military records.  Further, there is no indication in the Veteran's service treatment records to suggest that the copy in the electronic claims file is in any way incomplete, and the Veteran has not made such an argument.  

The same reasoning holds true for the deck logs of the U.S.S. Constellation.  Review of the available deck logs reveals it was a regular practice for the Lieutenants to document injuries, mechanical malfunctions, and aircraft crashes in the daily log at the time such incidents occurred.  However, the available deck logs fail to document fires and planes crashes to the extent and frequency reported by the Veteran.  Accordingly, the Board affords the Veteran's testimony and statements regarding in-service injury minimal evidentiary weight. 

Regarding the Veteran's allegations that his current disabilities are directly related to exposures experienced aboard the U.S.S. Constellation, the Veteran is without the appropriate medical training and expertise necessary to offer an opinion on a complex medical matter, including the diagnosis or etiology of a specific disability; and thus, his statements are not competent in this determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Regarding the buddy statement issued by J.A.T., this witness is competent to report information within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).   However, J.A.T. simply stated that on numerous occasions the Veteran relayed to him concerns and speculation that he was exposed to dangerous chemicals while in service.  J.A.T. then states that Agent Orange was used in Vietnam, and implicitly suggests the Veteran was exposed to this herbicide agent.  J.A.T. is without personal knowledge regarding whether the Veteran was actually exposed to Agent Orange, and the evidence discussed extensively above has otherwise established the Veteran was not presumptively or actually exposed to herbicide agents while serving aboard the U.S.S. Constellation.  Accordingly, the Board declines to afford J.A.T.'s statement any probative value in this determination.  

Finally, the Veteran has submitted several articles from the Skin Cancer Foundation Journal, entitled  "Sun Exposure and US Army Troops in Iraq," "Landmark Research Links Melanoma to UV Radiation," "Sunburns: More Dangerous Than You Think," "The Dutch Health Care System and Skin Cancer," "The Ears, A High Risk Area for Skin Cancer," and "What Can Be Done About Precancers?," in support of his claims.  The Board does not find these articles persuasive in adjudicating the claims on appeal.  First, the Veteran did not serve in Iraq, thus, the first article is irrelevant to this matter.  Second, the remaining articles are general in nature and do not provide any meaningful evidence establishing that the Veteran has satisfied the elements required for service connection.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  As such, these articles are of no probative value to the Veteran's specific situation or the claims on appeal.

IV.  Conclusion

The weight of the evidence is against a finding that the Veteran's hypothyroidism, liver disability, skin disability, and osteoporosis, are etiologically related to his military service.  The Veteran has not satisfied the requisite elements for presumptive or direct service connection.  As the evidence preponderates against the Veteran's claim, there is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for hypothyroidism as a result of exposure to herbicide agents and other chemicals is denied.

Entitlement to service connection for a liver disability as a result of exposure to herbicide agents and other chemicals is denied.

Entitlement to service connection for a skin disability as a result of exposure to herbicide agents, other chemicals, and sunburns is denied.

Entitlement to service connection for osteoporosis as a result of exposure to herbicide agents and other chemicals is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


